                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

 UNITED STATES OF AMERICA,                           )
                                                     )
         Plaintiff,                                  )   Criminal No. 3:19-cr-00010-GFVT-MAS
                                                     )
 V.                                                  )
                                                     )                  OPINION
 MICKY RIFE,                                         )                     &
                                                     )                   ORDER
         Defendant.                                  )

                                       *** *** *** ***


       Defendant Micky Rife moves this Court, pursuant to Federal Rule of Criminal Procedure

12(b), to dismiss the indictment pending against him. [R. 27.] Mr. Rife was indicted on two

counts of engaging in illicit sexual conduct in a foreign place, in violation of 18 U.S.C. §

2423(c). [R. 1.] Mr. Rife argues the particular subsection he is charged under is an

unconstitutional exercise of Congressional authority as applied to him. For the reasons that

follow, Mr. Rife’s Motion to Dismiss the Indictment [R. 27] is DENIED.

                                                 I

                                                 A

       In January 2019, Defendant Micky Rife was charged by criminal complaint of one count

of engaging in illicit sexual conduct in a foreign place, specifically Cambodia, in violation of 18

U.S.C. § 2423(c). [R. 1.] Mr. Rife was arrested later that month. [R. 9.] On February 7, 2019, a

grand jury returned an indictment against him in open court. [R. 12.] The indictment charges

Mr. Rife with two counts of engaging in illicit sexual conduct in foreign places in violation of 18

U.S.C. § 2423(c). [R. 12.]
       Mr. Rife is a United States citizen who, in September 2012, traveled to Cambodia and

obtained a job teaching English to Cambodian children. Allegations of misconduct with students

began as early as 2013 and lasted until his termination from the Cambodian school in December

2018. The counts in the indictment are based on allegations made by two former minor students

at the school. The victims represented that Mr. Rife touched them inappropriately underneath

their clothing while ostensibly playing with or carrying them. Mr. Rife returned to the United

States, where he was arrested, in December 2018 following his termination at the Cambodian

school. The government believes the conduct at issue occurred between 2014 and 2016.

       The government does not allege that Mr. Rife offered either the children or their parents,

or some other third party, any form of payment or remuneration in connection with the abuse of

these students. Therefore, the “illicit sexual conduct” at issue here is that defined by

§ 2423(f)(1), i.e., non-commercial in nature.

                                                 B

       In July 2000, President Clinton signed the Optional Protocol to the Convention on the

Rights of the Child on the Sale of Children, Child Prostitution, and Child Pornography

(hereinafter “Optional Protocol”). Letter of Submittal from President Clinton to the Department

of State, S. Treaty Doc. No. 106-37, 2000 WL 33366017, at *1 (July 5, 2000). It was ratified by

the Senate in June 2002. See 148 Cong. Rec. S5717-01 (daily ed. June 18, 2002). Its aim was to

curb certain sex offenses “domestically and transnationally,” related to “crimes of trafficking in

children,” namely the sale of children, child prostitution, and child pornography. Letter of

Transmittal from President Clinton to the United States Senate, S. Treaty Doc. No. 106-37 (July

5, 2000). To that end, the Optional Protocol requires each signatory nation to ensure that certain

sexual offenses against children are “fully covered under its criminal or penal law, whether



                                                  2
theses offences are committed domestically or transnationally[.]” S. Treaty Doc. No. 106-37,

art. 3. Cambodia is likewise a signatory to the Optional Protocol. See Status of Ratification of

the Optional Protocol, http://indicators. Ohchr.org/.

       In 2003, on the heels of the Optional Protocol, Congress enacted the Prosecutorial

Remedies and Other Tools to End the Exploitation of Children Today (“PROTECT”) Act. Pub.

L. 108-21, 117 Stat. 650 (2003). Originally introduced as part of the Sex Tourism Prohibition

Improvement Act of 2002, the purpose of PROTECT was to “make it a crime for a U.S. citizen

to travel to another country and engage in illicit sexual conduct with minors.” H.R. Rep. No.

107-525 (2002); Gregory Van Houten, Note, Testing Congress’s Foreign Commerce and Treaty

Powers: A New, (Un)Constitutional Tool for Combating American Child Sex Tourists?, 53 Am.

Crim. L. Rev. 177, 188 (2016). Prior to PROTECT, it was already a criminal offense to travel in

foreign commerce with the intent to engage in illicit sexual conduct with a minor. See 18 U.S.C.

§ 2423(b) (2000). However, enforcement proved difficult as prosecutors struggled to establish

that the intent to engage in illicit sexual conduct existed prior to travel in foreign commerce. See

PROTECT Act, Pub. L. No. 108-21, Title I, § 105(a), 117 Stat. 650, 652 (2003); see also H.R.

Rep. No. 107-525 (2002). Thus, with the passage of the PROTECT Act, intent was no longer an

element of the offense.

       Changes to § 2423 came again in 2013 when Congress incorporated a residency clause

into subsection (c) as part of the Violence Against Women Reauthorization Act. Violence

Against Women Reauthorization Act of 2013, Pub. L. No. 113-4, Title XII, § 1211(b), 127 Stat.

54, 142 (2013). Today, § 2423(c) prohibits “travel[ing] in foreign commerce or resid[ing], either

temporarily or permanently, in a foreign country, and engag[ing] in any illicit sexual conduct

with another person.” 18 U.S.C. 2423(c). “Illicit sexual conduct” is further defined as “(1) a



                                                 3
sexual act (as defined in section 2246) with a person under 18 years of age that would be in

violation of chapter 109A if the sexual act occurred in the . . . jurisdiction of the United States; or

(2) any commercial sex act (as defined in section 1591) with a person under 18 years of age.” 18

U.S.C. 2423(f)(1)-(2). Thus, § 2423(c) criminalizes both commercial and non-commercial sex

acts with minors in foreign territories.

       Defendant Micky Rife is charged under this latest iteration of 18 U.S.C. § 2423(c) with

committing an illicit, non-commercial sex act with a minor while either traveling in foreign

commerce or residing in a foreign country. [R. 1.] Mr. Rife believes the statute under which he

is charged is an “unconstitutional exercise of Congressional authority” as applied to him, and

argues that this Court should dismiss the indictment. [R. 27-1 at 2.]

                                                  II

       A Defendant may challenge a defect in the indictment, including its constitutionality, via

a pretrial motion to dismiss, provided “the basis of the motion is then reasonably available and

the motion can be determined without a trial on the merits[.]” Fed. R. Crim. P. 12(b)(3)(B). A

defendant may challenge the constitutionality of a statute facially or as applied. A statute is

facially unconstitutional if it is “unconstitutional in all of its applications.” Wash. State Grange v.

Wash. State Republican Party, 552 U.S. 442, 449 (2008).

       In contrast, an as-applied challenge alleges that the statute in question is unconstitutional

as applied to the defendant’s alleged conduct. Carroll v. City of Cleveland, 522 Fed. App’x 299,

306 (6th Cir. 2013). When ruling on a motion to dismiss an indictment, the Court accepts the

factual allegations therein as true, and determines only whether the indictment is valid on its

face. See United States v. McAuliffe, 490 F.3d 526, 531 (6th Cir. 2007). With these standards in

mind, the Court finds that Mr. Rife’s motion to dismiss the indictment must be DENIED.



                                                  4
                                                A

       Mr. Rife is not the first to question the constitutionality of the non-commercial prong of

§ 2423(c). Following both its enactment in 2003 and its amendment in 2013, § 2423(c) has

made several appearances in the case law. To date, no circuit court has struck down the

provision, but no two circuits have followed quite the same line of reasoning in upholding it,

either. Circuit Courts analyzing § 2423 typically uphold it pursuant to Congress’s Foreign

Commerce Clause powers, Congress’s treaty power, or both. See United States v. Park, 938

F.3d 354 (D.C. Cir. 2019) (finding criminalization of commercial and non-commercial sex acts

with minors under § 2423(c) is necessary and proper for the implementation of the Optional

Protocol); United States v. Lindsay, 931 F.3d 852 (9th Cir. 2019) (finding § 2423(c) did not

exceed Congress’s authority under the Foreign Commerce Clause as applied to non-commercial

sexual abuse of a minor); United States v. Al-Maliki, 787 F.3d 784 (6th Cir. 2015) (upholding

conviction under non-commercial prong of § 2423(c) under plain error review); United States v.

Pendleton, 658 F.3d 299, 311 (3rd Cir. 2011) (holding § 2423(c) is a valid exercise of

Congress’s power to regulate “channels of foreign commerce” under the Foreign Commerce

Clause). Mr. Rife argues that neither provides Congress the authority to criminalize conduct like

that at issue here. [R. 27; R. 36.]

                                                1

       Article II gives the President the “Power, by and with the Advice and Consent of the

Senate, to make Treaties, provided two thirds of the Senators present concur.” U.S. Const. art.

II, § 2, cl. 2. The Necessary and Proper Clause grants Congress power to enact legislation that

would implement such a treaty. U.S. Const. Art. II, § 8 cl. 18. This is commonly referred to as

Congress’s “treaty power”. Park, 938 F.3d at 365. This power is broad, and therefore “the word



                                                5
‘necessary’ does not mean ‘absolutely necessary.’” United States v. Comstock, 560 U.S. 126,

134 (2010). Instead, “necessary” means “convenient or useful” or “conducive to the authority’s

beneficial exercise.” Id. (internal citations omitted). Thus, in examining the constitutionality of

a particular statute under the Necessary and Proper Clause, the Court asks “whether the statute

constitutes a means that is rationally related to the implementation of a constitutionally

enumerated power.” Id.

       The Sixth Circuit has not yet addressed whether the treaty power provides a

constitutional basis for § 2423(c). Therefore, the Court turns to persuasive authority from other

circuits. The Court finds the D.C. Circuit’s opinion in United States v. Park, reversing the

district court’s order dismissing the indictment, particularly compelling. 938 F.3d 354 (D.C. Cir.

2019). Like Mr. Rife, Mr. Park was an English language teacher for Vietnamese students. Mr.

Park allegedly used his status as a teacher to gain access to his minor victims. Park, 938 F.3d at

357. Mr. Park was indicted under § 2423(c) for sexually abusing a child while residing in

Vietnam. Id. Like Cambodia, Vietnam is a signatory to the Optional Protocol. Id. The panel

found that § 2423(c) was rationally related to implementation of the Optional Protocol because

“the Optional Protocol’s goal of eliminating commercial child sexual exploitation . . . could be

undercut if Congress failed to criminalize non-commercial child sex abuse by U.S. residents

abroad.” Park, 938 F.3d at 368. It cited three reasons.

       First, if the United States cannot criminalize non-commercial sexual abuse of minors by

U.S. residents in foreign countries, then such a “‘loophole in the law’ could encourage American

sex tourists . . . to go abroad seeking non-commercial sex with minors that, had it occurred in the

United States, would be criminalized as statutory rape.” Park, 938 F.3d at 368. Should this




                                                 6
practice become widespread,1 it could “have broad ramifications on our standing in the world,

potentially disrupting diplomatic and even commercial relationships.” United States v.

Bollinger, 798 F.3d 201, 219 (4th Cir. 2015). The Park court found that “[t]he ‘Constitution

does not envision or condone’ such ‘a vacuum’ of power in which ‘citizens may commit acts

abroad that would clearly be crimes if committed at home.’” Park, 938 F.3d at 368 (quoting

United States v. Bollinger, 798 F.3d at 219. Therefore, this law is valid under the treaty power as

part of a larger regulatory framework geared toward eliminating the sexual abuse of minors, both

domestically and abroad. See Bollinger, 798 F.3d at 219.

        Second, because the United States is so effective, comparatively, at enforcing its criminal

laws against child sexual abuse within its borders, and monitoring the convicted thereafter, the

United States has inadvertently incentivized convicted sex offenders to relocate to foreign

countries. Id. at 361. The Sex Offender Registration and Notification Act (SORNA) makes it

illegal for a convicted sex offender to fail to properly register as such when moving from state to

state. 18 U.S.C. § 2250(a)(1)–(2); United States v. Pendleton, 658 F.3d 299, 309 (3rd Cir. 2011).

But until 2016, there was no registration requirement for sex offenders who left the United States

and traveled to a foreign country. Park, 938 F.3d at 368. The Park court found that “[w]hen

domestic legislation creates or exacerbates identified risks to treaty partners—e.g. when

domestic counter-recidivism measures like SORNA lead U.S. Citizen sex offenders to move

overseas and commit the very same crimes the Protocol aims to eliminate—Congress’s treaty

power authorizes it to address that danger.” Id. at 369.

        Third and finally, the court found that “Congress rationally could have concluded that the


1
 In truth, this practice may already be widespread. Countries known to have lax or inadequate enforcement of child
abuse laws often blame the United States for their problem, “arguing that many of the sex tourists are American.”
Park, 938 F.3d at 360; H.R. Rep. No. 107-525 at 3. See also Najat Maalla M’jid, Report of the Special Rapporteur
on the Sale of Children, Child Prostitution and Child Pornography, U.N. Doc. A/HRC/22/54, at 9 (Dec. 24, 2012).

                                                        7
Optional Protocol’s goal of eliminating global sex tourism involving minors would be

undermined unless putatively non-commercial sex with minors were also criminalized.” Id.

This is because often “the quid-pro-quo in child prostitution is typically more indirect or hidden

than for prostitution involving adults.” Id. The Optional Protocol is not simply concerned with

money exchanging hands, but also “inchoate favors, valuable experiences, promised future

benefits, meals, or other gifts—all of which might be difficult to establish as ‘consideration in

support of a child prostitution charge[.]” Id.

        Much of the same logic applies here. Although, to the Court’s knowledge, Mr. Rife is

not subject to the requirements of SORNA, the D.C. Circuit’s first and third points remain

applicable. The Court agrees that criminalization of non-commercial sexual abuse of minors,

such as the charges levied against Mr. Rife, is necessary to “address loopholes in the

international regulatory scheme” surrounding such conduct. It is also rational to conclude that

effectuation of the Optional Protocol could be hampered if Congress couldn’t police non-

commercial-sexual abuse where the abuser offered only “inchoate favors, valuable experiences,

promised future benefits, meals, or other gifts” as opposed to more traditional forms of

consideration. This Court agrees with the D.C. Circuit that Congress acted within its authority

under the Necessary and Proper Clause in passing §2423(c). Consequently, Mr. Rife’s Motion to

Dismiss the Indictment [R. 27] is DENIED.

                                                 2

        Having found § 2423(c) a constitutional exercise of Congress’s authority under the

Necessary and Proper Clause, it is not necessary to analyze constitutionality under the Foreign

Commerce Clause. Nevertheless, the Court will address the topic briefly in light of relevant

dicta in the Sixth Circuit.



                                                 8
       In United States v. Al-Maliki, the Sixth Circuit considered whether Congress had

authority to enact § 2423(c) under the Foreign Commerce Clause. 787 F.3d 784 (2015).

Al-Maliki was convicted by a jury of sexually abusing his two minor sons in Syria, where they

lived with their mother, in violation of § 2423(c). Id. at 790. He argued for the first time on

appeal that § 2423 was unconstitutional because it exceeded Congress’s authority under the

Foreign Commerce Clause. Id. Because Al-Maliki did not bring his constitutional argument

before the lower court, the Sixth Circuit reviewed his claim under a plain error standard. Id. at

791. And although it ultimately upheld Al-Maliki’s conviction, concluding that any error was

not plain, the Sixth Circuit clearly signaled that it did not think the Foreign Commerce Clause

gave Congress authority to enact § 2423(c). Id. (“Does [authority to “regulate Commerce with

foreign Nations”] include the power to punish a citizen’s noncommercial conduct while the

citizen resides in a foreign nation? We doubt it.”).

       Applying the familiar Lopez-framework, borrowed from an Interstate Commerce Clause

analysis, the Al-Maliki court concluded § 2423(c) failed to regulate (1) channels of commerce,

(2) instrumentalities of or persons or things in commerce, or (3) an activity that substantially

affected commerce. Id. at 792–94. Because “the government need only prove that a citizen at

one point ‘travel[ed] in foreign commerce—with no intent whatsoever’” before committing the

regulated act, the Sixth Circuit reasoned that it could not be said that Congress was regulating

channels of commerce or persons or things in commerce. Likewise, the Sixth Circuit found the

third Lopez prong is inadequate to support § 2423(c), based on its conclusion that “Congress

‘may not regulate noneconomic activity, such as sex crimes, based on the effect it might have on

. . . commerce.’” Id. at 792 (quoting United States v. Kebodeaux, 133 S. Ct. 2496 (2013)

(Thomas, J., dissenting)).



                                                  9
       Although it upheld § 2423(c) pursuant to Congress’s power under the treaty power, the

D.C. Circuit also addressed Park’s argument that § 2423(c) was not authorized by the Foreign

Commerce Clause. Park, 938 F.3d at 370. Ultimately, the Park court reached a different

conclusion. While it acknowledged the call was a close one, the D.C. Circuit agreed with the

Ninth Circuit that “non-commercial sexual abuse of minors can drive commercial demand for

sex with minors by reinforcing the idea that such conduct is acceptable, or by allowing

traffickers to use non-commercial arrangements to entice patrons into engaging in subsequent

commercial behavior.” Id. at 373; United States v. Lindsay, 931 F.3d 852, 863 (9th Cir. 2019).

Additionally, it found that “[c]riminalizing non-commercial sexual abuse is also conducive to

eliminating commercial child exploitation ‘given the enforcement difficulties’ posed by a

requirement to prove a quid-pro-quo transaction.” Park, 938 at 373 (citing Gonzales v. Raich,

545 U.S. 1, 22 (2005)). And while “child sexual abuse may not be ‘quintessentially economic’

in every case[,]” the Park court reasoned that Park’s actions, specifically, that he “worked as an

English language teacher” and “used the prospect of English lessons to invite the child to his

apartment” amounted to the type of “tacit and informal exchange” that is difficult to snuff out if

only commercial sex abuse is criminalized.

       Ultimately, this Court declines to weigh in. The Necessary and Proper Clause provides

ample authority for upholding § 2423(c), and so the Court need not reach the issue of

constitutionality under the Foreign Commerce Clause. And while in Al-Maliki the Sixth Circuit

clearly signaled that it did not think § 2423(c) was a valid exercise of congressional authority

under the Foreign Commerce Clause, those thoughts did not create precedent. Because the panel

was conducting plain error review, there is no binding authority in the Sixth Circuit addressing

the constitutionality of § 2423(c).



                                                10
                                               III

       Nelson Mandela said “[t]here can be no keener revelation of a society’s soul than the way

in which it treats its children.” But the Court’s decision is not an emotional one. Congress acted

within its authority pursuant to the treaty power in enacting § 2423(c). Accordingly, and the

Court being otherwise sufficiently advised, it is hereby ORDERED that Defendant Micky Rife’s

Motion to Dismiss the Indictment [R. 27] is DENIED.

       This the 20th day of December, 2019.




                                                11
